Citation Nr: 0313103	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  02-19 214	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
excision of a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
September 1945.   

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified in support of his claims at a travel board hearing 
before the undersigned Veterans Law Judge (VLJ) 
in February 2003.  The hearing was held at the RO in Las 
Vegas.

As set forth below, the Board finds that new and material 
evidence has been submitted to reopen the claims of service 
connection for a low back disorder and residuals of excision 
of a pilonidal cyst.  However, the Board will not adjudicate 
those issues on the merits, just yet, but rather will further 
develop the claims pursuant to a recent precedent opinion of 
VA's General Counsel (GC).  See VAOPGCPREC 1-2003 (May 21, 
2003).  This GC opinion was issued in response to concerns 
raised by a recent holding of the U.S. Court of Appeals for 
the Federal Circuit, partially invalidating the Board's 
development regulations.  See Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Briefly stated, the GC opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration;  
?	the Board has the authority to obtain such waivers;  
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision;  
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

When the development requested by the Board is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  And after 
giving the notice and reviewing the veteran's and his 
representative's responses to the notice, the Board will 
prepare a separate decision addressing these claims on the 
merits.


FINDINGS OF FACT

1.  The veteran was notified in May 1984 of a rating decision 
that month denying reopening of a claim for service 
connection for a low back disorder and he was notified in 
March 1998 of a rating that month denying service connection 
for residuals of excision of a pilonidal cyst.  He did not 
initiate an appeal from either rating.  

2.  Some of the evidence received since the May 1984 and 
March 1998 denials was not previously of record and is so 
significant that is must be considered in order to fairly 
decide the merits of these claims.  


CONCLUSIONS OF LAW

1.  The RO's May 1984 and March 1998 decisions denying, 
respectively, reopening of a claim for service connection for 
a low back disorder and a claim for service connection for 
residuals of excision of a pilonidal cyst are final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).  

2.  The evidence received since the May 1984 and March 1998 
ratings is new and material and, therefore, sufficient to 
reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) was signed into law on November 9, 2000, and 
implementing regulations were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  These are liberalizing 
and, thus, with certain exceptions elsewhere indicated, are 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  They essentially eliminate the requirement of 
the submission of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  Specifically, VA is to inform the 
claimant, representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370 (2002).

Although the VCAA and implementing regulations revised the 
definition of what constitutes new and material evidence, 
this only concerns petitions to reopen that were filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  The veteran filed 
his petition to reopen his claims after this critical date, 
in November 2001, so the amended regulation does apply.  And 
as to the provisions of the VCAA and implementing regulations 
that do apply, they will be address after the Board reopens 
the claims (in this decision) and further develops the 
evidence.  Obviously then, there is no possibility of 
prejudicing the veteran by issuing this decision because it 
reopens his claims, directs further development of them, and 
reserves determining whether there has been compliance with 
the VCAA and implementing regulations until the additional 
development is completed.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Disability which is proximately 
due to or the result of a service-connected disorder also 
shall be service connected.  38 C.F.R. § 3.310(a) (2002).  
Service connection will also be granted for aggravation of a 
non-service-connected condition by a service-connected 
disorder, although compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The veteran was notified in May 1984 of a rating decision 
that month denying reopening of a claim for service 
connection for a low back disorder and he was notified in 
March 1998 of a rating that month denying service connection 
for residuals of excision of a pilonidal cyst.  He did not 
initiate an appeal from either rating.  Thus, those decisions 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  

Furthermore, this, in turn, means there must be new and 
material evidence since that decision to reopen the claims 
and warrant further consideration on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The service medical records (SMRs) show that the veteran 
underwent excision of a pilonidal cyst in January 1945.  

A VA examination in 1975 revealed that the veteran had not 
had a recurrence of his pilonidal cyst.  

Private clinical records reflect that the veteran was 
hospitalized in 1969 for radiating low back pain of three 
weeks duration.  The diagnosis was a herniated lumbar disc.  
Records of the MacNeal Hospital in 1976 reveal he had a 
history of back trouble beginning in seven years earlier.  
The diagnosis was an acute lumbosacral strain.  Records from 
that facility in 1977 include an April 1977 lumbosacral X-ray 
which revealed moderate lipping along the spine with some 
congenital narrowing at the L5-S1 disc space.  The diagnoses 
included a low back strain.  

A March 1984 statement from Mr. [redacted]
, a friend of the 
veteran, reflects that the veteran had no preservice back 
trouble but shortly after service he complained of back 
trouble, and still complained of back problems.  

The new evidence, as described hereafter, includes the 
veteran's testimony that he was treated by a now deceased 
orthopedic surgeon for low back pain which was due to the 
inservice excision of a pilonidal cyst.  That physician, Dr. 
Cominsky of the McNeil Hospital in Berwyn, Illinois was now 
deceased and, thus, his records could not be obtained (the 
veteran's attempt to obtain the address of the McNeil 
Hospital and supply the same to the Board were apparently 
unsuccessful) (pages 9, 10, and 19 of the transcript of the 
February 2003 travel board hearing).  

The veteran also testified that currently his primary 
physician was a VA physician in Los Vegas, Nevada, who had 
informed him that his current low back pain was due to the 
excision of a pilonidal cyst (page 16 of the transcript). 

Recently received VA clinical records include an August 2002 
progress note noting that the veteran had a well healed scar 
which was typical for excision of a pilonidal cyst many years 
earlier.  

More importantly, the veteran submitted in November 2001 
copies of service medical records obtained from the National 
Personnel Records Center which were not previously on file.  
These records include a copy of the report of the operation 
for his pilonidal cyst on January 9, 945.  A pre-operative 
note of January 3, 1945, reflects that sero-purulent material 
could be expressed at the sacrococcygeal area, the site of 
the pilonidal cyst.  

The Board must determine whether new and material evidence 
has been submitted since the RO's May 1984 and March 1998 
decisions, before proceeding further, because this 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence: first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if VA has fully complied with all notification and assistance 
to the veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

As alluded to earlier, the amendments to 38 C.F.R. § 3.156, 
in particular, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claims for service connection was 
received in November 2001, after that cutoff date.  
Therefore, the amended version of 38 C.F.R. § 3.156(a), 
providing a new definition of new and material evidence, 
does apply to the current appeal.  



Currently, 38 C.F.R. § 3.156(a) provides: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim. 

38 C.F.R. § 3.156(a)(2002).  

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Indeed, for the limited purpose of determining whether the 
claims should be reopened, weighing the probative value of 
the evidence in question is not permitted.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 270-71 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510 (1992); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993); and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993)).  The question of the probative value of this 
evidence does not arise until the claims are reopened and 
addressed on the full merits.  

Here, in light of the submission of service medical records 
which were not previously on file showing not merely a 
pilonidal cyst but also the presence of purulent material at 
that site, coupled with the veteran's testimony, it is the 
judgment of the Board that new and material evidence has been 
submitted.  

Accordingly, the claims for service connection for a low back 
disorder and for residuals of excision of a pilonidal cyst 
are reopened.  


ORDER

The petitions to reopen the claims for service connection for 
a low back disorder and for residuals of excision of a 
pilonidal cyst are granted, subject to the Board's further 
development of the evidence concerning these claims.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

